United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2599
                                   ___________

Blake E. Anderson; Deborah Sue        *
Anderson,                             *
                                      *
           Appellants,                * Appeal from the United States
                                      * District Court for the
     v.                               * Eastern District of Missouri.
                                      *
Madison County Commissioners;         *      [UNPUBLISHED]
David L. Lewis, Sheriff; et al.,      *
                                      *
           Appellees.                 *
                                 ___________

                         Submitted: March 7, 2003
                             Filed: March 17, 2003
                                  ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                        ___________

PER CURIAM.

       Missouri inmate Blake Anderson (Blake) and his non-inmate wife Deborah
(Deborah), appeal the district court’s1 adverse grant of summary judgment dismissing
their 42 U.S.C. § 1983 action against various officials and employees of the Madison
County Jail. Having carefully reviewed the record, we conclude that the evidence
presented below failed to establish a trialworthy issue as to Blake’s or Deborah’s


      1
       The HONORABLE CAROL E. JACKSON, Chief Judge of the United States
District Court for the Eastern District of Missouri.
inadequate-medical-care claims, or as to Deborah’s excessive-force claim. We do not
address claims the Andersons abandoned or first raise on appeal. Accordingly, the
judgment of the district court is affirmed. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-